Citation Nr: 0728155	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for a neck disorder.  

2.	Entitlement to service connection for a right shoulder 
disorder.

3.	Entitlement to service connection for a migraine disorder.  

4.	Entitlement to service connection for a glaucoma disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1972 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The Board remanded this matter in October 2006 for 
consideration by the RO of additional information submitted 
by the veteran.  

After further review of the record, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

Service medical records indicate that the veteran injured his 
right shoulder and collar bone area during active service.  
The record contains no VA compensation examination addressing 
the veteran's service connection claims for right shoulder 
and neck disorders, however.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  

The Board also notes deficiencies with regard to notice 
required under the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  In particular, no VCAA 
notice has been provided to the veteran for his service 
connection claims for migraine headaches and glaucoma.  The 
veteran has claimed direct service connection for these 
disabilities, and has also claimed that a migraine disorder 
is secondarily related to shoulder and neck disorders.  

Finally, the February 2003 VCAA letter of record, sent in 
response to the veteran's service connection claims for right 
shoulder and neck disorders, does not provide notice 
regarding disability evaluations and effective dates for the 
awards of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure that all notification 
requirements under the VCAA are 
satisfied for the veteran's claims 
here.  

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current right shoulder and neck 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  After reviewing the claims 
folder and examining the veteran, the 
examiner should then advance an opinion 
as to the likelihood (likely, as likely 
as not, not likely) that a right 
shoulder or neck disorder results from 
a disease or injury incurred during 
military service.  The examiner should 
provide a complete rationale for any 
conclusions reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s) on 
appeal.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
	THOMAS D. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



